DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 30 March 2020 has been considered by the Primary Examiner.
Drawings
The drawings filed 08 July 2019 are acceptable for examination purposes.
Response to Amendment
Claims 19-38 are pending as filed 08 July 2019.
Election/Restrictions
Applicant’s election of claims 19-30 in the reply filed on 22 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 331-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 October 2021.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 

PLASMA TREATMENT METHOD FOR COATING A GLASS SYRINGE BODY FOR A HYPODERMIC PRE-FILLED GLASS SYRINGE
Claim Interpretation
In independent claim 19, the Primary Examiner notes that the term “hypodermic pre-filled glass syringe” could be read as requiring that the syringe already be filled and sealed prior to treatment according to the invention. From the disclosure as a whole it is clear that the claimed process is carried out on an empty syringe body that is intended to be later used as a pre-filled syringe (i.e. filled with, e.g. medicament, stored for a period of time, and then administered hypodermically to a patient). The Primary Examiner has interpreted the term “hypodermic pre-filled glass syringe” accordingly. For clarity, the claim could be amended to read:

Claim 19 (Currently Amended)	A method for forming a coating on a glass syringe body for a hypodermic pre-filled glass syringe, comprising the steps of:
	applying at least one emulsion and/or one solution containing at least one layer-forming substance to at least one inner surface of the glass syringe body ; and
	subsequently exposing at least a partial surface of the inner surface in a syringe cone of the glass syringe body 

In claim 27, the Primary Examiner interprets the term “synthetic air” as a mixture of pure oxygen and pure nitrogen, e.g. in a ratio of 20:80.1
Claim 22 recites decreasing the carbon content of the coating “to less than about 80% of the initial value before the plasma treatment.” While “less than about 80%” is broad – and even includes 0%, which is clearly not within the scope of the invention – it is the Primary Examiner’s position that the limitation is definite. One of ordinary skill in the art would clearly recognize that the lower end point of the “less than about 80%” would be a point short of which the coating no longer functions as intended. 
Claim 23 recites decreasing the thickness of the coating “by more than about 20% as a result of the plasma treatment.” While “more than about 20%” is broad – and even includes 100%, which is clearly not within the scope of the invention – it is the Primary Examiner’s position that the limitation is definite. One of ordinary skill in the art would clearly recognize that the upper end point of the “more than about 20%” would be a point short of which the coating no longer functions as intended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “…wherein a negative pressure source is arranged in relation to the syringe cone in an axial direction (A) opposite an atmospheric-pressure plasma source, and wherein a negative pressure of less than atmospheric pressure is provided by means of the negative pressure source.” The juxtaposition of a requirement for both an atmospheric plasma source and a negative pressure source is indefinite. The instant specification discloses the intent of this arrangement: “a negative pressure of less than atmospheric pressure is provided in the syringe interior, preferably in the syringe cone interior, in particular in a section of the syringe cone interior, by means of a negative pressure source.” See p. 4, [0013]. While it is clear from this that at least some portion of the interior of the syringe be treated with a plasma at below atmospheric pressure, it is unclear whether the limitation “atmospheric plasma source” requires that some other both atmospheric and below-atmospheric pressure. As both cannot occur simultaneously and the claim does provide a sequence/timing for when the partial surface 22 is exposed to which pressure, the metes and bounds of the claim are impossible to determine.
This limitation is further indefinite as it is unclear precisely how/when the arranging of the negative pressure source and the providing of the negative pressure is carried out with respect to the positive method limitation “exposing…to a plasma…”. The portions of the specification cited above would suggest that provision of the negative pressure takes place at least during plasma exposure, but the claim as-written does not require a low pressure plasma and, as such, the claim is open to merely reducing the pressure inside the glass syringe body at some point
Claim 29 recites: “A method for producing a hypodermic pre-filled glass syringe comprising a glass syringe body, which is coated using a method according to claim 1….” This phrase is indefinite as the nature and extent of the use of the method is unclear. Further, recitation of the indefinite article “a” in “a method according to claim 1” implies more than one method according to claim 1 or more than one way of carrying out the method of claim 1. Consequently, the metes and bounds of the claim are impossible to determine. Further, claim 29 depends from claim 1, which has been deleted. The Primary Examiner suggests the following changes:

Claim 29 (Currently Amended)	[[A]] The method 9, further comprising ing an injection needle to the glass syringe body along a joint by means of an adhesive, wherein the joint comprises the partial surface in the syringe cone 

Note: This change would not place the claim in condition for allowance. It would merely overcome the indefiniteness issues under 35 USC 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0171386 A1 in view of US 2004/0231926 A1.
Claim 19
 Reference is made to Figs. 1A & B:0066

    PNG
    media_image1.png
    948
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1153
    751
    media_image2.png
    Greyscale


US ‘386 teaches a method for forming a coating (20) on a glass syringe body (7) for a hypodermic pre-filled glass syringe [0013 & 0065]. The process comprises applying a coating liquid for forming a coating (20) via nozzle (13) to the inner surface of the syringe body (7) [0066] having axial direction (A) [added above]. The coating (20) is subsequently treated with a plasma, the plasma ignites in the Lüer channel (i.e., syringe cone) of the barrel as well [0013], which can be coated or uncoated [0046]. A negative pressure source comprising electrode (22) and vacuum pump (28) is provided along axis (A) in relation to the syringe cone opposite process gas source (i.e., plasma source) (17, 18, 19). As the gas 
US ‘386 further discloses that the liquid coating composition is preferably a silicone-free, fluorinated composition [0058-0061]. US ‘386 does not explicitly state that this composition is an emulsion or a solution.
US ‘926 teaches a process for forming a coating on the inner surface of a glass syringe body, followed by plasma treatment [0042, 0044, 0062]. US ‘962 teaches (underlining added):     

    PNG
    media_image3.png
    256
    398
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    307
    401
    media_image4.png
    Greyscale

Based on the teaching of US ‘926, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the process of US ‘386 so as to dilute the silicone-free lubricant, e.g. creating  dispersion or emulsion, so as to control the viscosity thereof and prevent the retention of excess lubricant, as well as to provide a coating with suitable viscosity for the given geometry of the syringe body, etc. 
Claims  20-28
With respect to claim 20, negative pressure source electrode (22) (i.e., suction mandrel) is inserted into the syringe body (7) via the plunger chamber as illustrated in Fig. 1B.
With respect to claim 21, negative pressure source electrode (22) (i.e., suction mandrel) is in sealing contact with the plunger chamber at lower bracket (10) as illustrated in Fig. 1B.
With respect to claim 22, neither US ‘386 nor US ‘926 explicitly state that the coating comprises a carbon content which decreases to less than about 80% of the initial value before the plasma treatment. Carbon content is a physical property resulting from the claimed process. Since the combination of US ‘938 in view of US ‘926 teaches all of the claimed process and compositional limitations, one of ordinary skill in the art would have reasonably expected the resulting product to have the same physical properties, absent evidence to the contrary. See MPEP 2112.01-2112.02.  
With respect to claim 23, US ‘386 teaches that the film thickness is from 50 nm to 50 µm, in particular from 100 nm to 10µm, more preferably from 150 nm to 8µm [0073]. Neither US ‘386 nor US ‘926 explicitly state that this thickness decreases by more than about 20% as a result of the plasma treatment. Film thickness is a physical property resulting from the claimed process. Since the combination of US ‘938 in view of US ‘926 teaches all of the claimed process and compositional limitations, one of ordinary skill in the art would have reasonably expected the resulting product to have the same physical properties, absent evidence to the contrary. See MPEP 2112.01-2112.02.  
With respect to claim 24, neither US ‘386 nor US ‘926 explicitly state that a layer thickness of more than about 70% remains after the plasma treatment. Film thickness is a physical property resulting from the claimed process. Since the combination of US ‘938 in view of US ‘926 teaches all of the claimed process and compositional limitations, one of ordinary skill in the art would have reasonably expected the resulting product to have 
With respect to claim 25, US ‘386 A1 is directed to the application of a non-silicone-based lubricant. It clear from this reference’s description of the prior art, that both silicone-based and non-silicone-based lubricants are known in the art, with silicone-based being common [0001]. The selection of one type of lubricant over the other appears to be dependent upon whether the pharmaceutical product to be stored within the syringe is tolerant of silicone oil and/or whether a desired breakaway force can be achieved [0002-0004]. US ‘926 demonstrates that application of either silicone oil or non-silicone oil-based lubricants, followed by plasma treatment is known. Consequently, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected a lubricant compound based on a desired end use, the compound being either a silicone oil or a non-silicone oil-based lubricant, to be deposited by the process of US ‘386. One of ordinary skill would have had a reasonable expectation of success based on the disclosure of US ‘926 that coating either and post-treating with plasma yields a lubricant coating.
With respect to claim 26, US ‘386 teaches that plasma treatment can remove organic residue from the syringe cone [0013]. It is the Primary Examiner’s position that the organic residue reads on the claimed hydrophobic surface and their removal, leaving glass which is hydrophilic, reads on leaving a hydrophilic surface according to the claim.
With respect to claim 27, US ‘386 teaches that the active gases can include oxygen and mixtures of nitrogen, oxygen, hydrogen, carbon dioxide [0075]. The latter reads on atmospheric air. A simple combination of oxygen and nitrogen reads on synthetic air (see above).
With respect to claim 28, US ‘386 teaches that plasma treatment lasts generally less than 5 seconds, preferably less than 3 seconds [0081]. The end point of 5 seconds is anticipatory. See MPEP 2131.03. Further, the range of less than 5 seconds encompasses the range of 0.4-5 seconds. Ranges that overlap or lie within those of the prior art are prima facie obvious. See MPEP 2144.05(I). Additionally, US ‘386 teaches that the plasma can be generated using inert gases (He, Ne, Ar, Xe) [0075] and that the plasma acts while the negative pressure is being provided (i.e., low pressure plasma).
Claims 29 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0171386 A1 in view of US 2004/0231926 A1, as applied to claim 19 above, further in view of US 2005/0101916 A1.
With respect to claim 29, neither US ‘386 nor US ‘926 explicitly teach that the injection needle is joined to the syringe body along a joint, by means of adhesive, at the syringe cone. US ‘916 teaches a process wherein a syringe body, having a lubricant-treated body, has a cannula (i.e., syringe) attached thereto via an adhesive. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of US ‘386 in view of US ‘926 so as to complete 
With respect to claim 30, US ‘916 teaches, as an exemplary adhesive, polyurethane methacrylate [0013]. It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized this adhesive as US ‘916 demonstrates that it is known in the art for this purpose. Polyurethane methacrylate reads on the claimed acrylate and/or polyurethane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,662,450 B2 teaches a process of coating the internal surface of a syringe body via the application of a primer layer.
US 2014/0010969 A1 teaches coating the internal surface of a syringe body with, e.g. perfluorosiloxane, followed by plasma treatment. 
US 10,953,431 B2 teaches coating the internal surface of a syringe body with silicone oil followed by plasma treatment.
US 4,767,414 A; US 8,747,962 B2; US 8,883,256 B2; and US 10,363,370 B2 all teach PECVD techniques for the deposition of lubricious coatings on the internal surfaces of syringe bodies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
27 January 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Air (Synthetic & Compressed). Product description [online]. Linde Industrial Gases, 2013 [retrieved on 2022-01-22]. Retrieved from the internet: https://web.archive.org/web/20130120132840/http://www.linde-gas.com/en/products_and_supply/gases_atmospheric/air.html.